DETAILED ACTION
	For this Office action, Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites wherein the water flow switch and the water UV treatment module are both “supported by housed within the frame”, which appears to mean to read as either “supported by the frame” or “housed within the frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the water UV treatment modules”, which lacks established antecedent basis.  See that Claim 2, upon which Claim 4 is dependent, only recites a single UV treatment module instead of multiple modules.  Applicant is urged to address this issue in the response to this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (herein referred to as “Miller”, US Pat Pub. 2016/0214041) in view of Heiss, US Pat Pub. 2005/0139530.
	Regarding instant Claim 1, Miller discloses a self-contained, unitary water disinfecting module (Abstract; Paragraph [0023]; faucet filter system including a UV treatment module, treatment module is a self-contained unit) comprising:  a water inlet and a water outlet (Figure 1; Paragraph [0022]; water inlet at valve 32, water outlet at cold water control 18); a water flow switch fluidly interposed between the water inlet and water outlet sensing a water flow from the water inlet to the water outlet (Figure 1; Figure 3; Paragraph [0011]; Paragraph [0023]; Paragraph [0027]; flow switch 52 is part of control manifold 36, detects when water is flowing to direct water towards treatment, here depicted in the cold water line); a water UV treatment module fluidly interposed between the water inlet and water outlet, the water UV treatment module operably coupled to the water flow switch for activation of the water UV treatment module upon sensing of the water flow (Figure 1; Figure 3; Paragraph [0011]; Paragraph [0022]; Paragraph [0023]; Paragraph [0027]; filter apparatus 38 and fluid connections with manifold 43 may be a UV treatment system; UV treatment module is activated by activation of valve in manifold 36, flowing water to said UV treatment module when required).  
	However, Miller is silent on a frame supporting the water inlet, water outlet, water flow switch and water UV treatment module.  
	Heiss discloses a water purifier in the same field of endeavor as Miller, as it solves the mutual problem of treating water with UV radiation (Figure 1; Paragraph [0035]).  Heiss further discloses a frame that houses all of the treatment components, including a UV treatment module, sensors, a water inlet and water outlet in order to containerize the components of the water treatment system (Figure 1; Figure 2; Paragraph [0027]; Paragraph [0034]; Paragraph [0035]; Paragraph [0042]; UV light 27, analyzers, inlet and outlet are within container as seen in Figs. 2 and 3). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water inlet, water outlet, UV treatment module and flow switch of Miller to be housed and supported within a frame as taught by Heiss because Heiss discloses such a frame containerizes the entire water disinfecting module (Heiss, Figures 1-3; Paragraph [0027]; Paragraph [0034]; Paragraph [0035]; Paragraph [0042]).  
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the frame is a housing having an internal cavity, a water flow switch and a water UV treatment module being located within the cavity (Heiss, Figure 1; Figure 2; Miller, Figure 1; Figure 3; Paragraph [0011]; Paragraph [0022]; Paragraph [0023]; Paragraph [0027]; all available units including components of Miller would be within the internal cavity of Heiss’ frame).  
	Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose comprising a controller operably coupling the water flow switch with the water UV treatment module to activate the water UV treatment module upon sensing the flow of water, the controller supported by the housing and located within the internal cavity (Miller, Figure 1; Figure 2; Paragraph [0011]; Paragraphs [0022]-[0025]; Heiss, Figure 1; Figure 2; Paragraph [0027]; Paragraph [0035]; controller 44 of Miller communicating with valve in manifold controls activation of UV treatment module; UV light of Heiss also controlled by controller within frame of Heiss).  
	Regarding instant Claim 4, Claim 2, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose comprising a power supply cable passing into the internal cavity of the housing, power for powering the water UV treatment modules being operably provided by the power supply cable (Miller, Paragraph [0032]; Heiss, Paragraph [0043]; manifold 36 may be powered by a power outlet mounted to a wall; see also Heiss may operate with a generator).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose including at least one LED indicator that can be selectively activated to provide an operational state of the water disinfecting module (Miller, Figure 1; Figure 2; Figure 9; Paragraph [0030]; controller 44 comprises a series of indicator LED’s 81). 
	Regarding instant Claim 8, the combined references further disclose a water supply arrangement (Miller, Figure 1; Paragraph [0022]; water filter system with faucet 14) comprising: a self-contained, unitary water disinfecting module of claim 1 (see Claim 1 rejection above; a faucet (Miller, Figure 1; Paragraph [0022]; faucet 20) comprising:  a faucet inlet operably coupled to the water outlet of the water disinfecting module (Miller, Figure 1; Paragraph [0022]; cold water control 18 leads to cold water outlet and provides water to faucet 20); a faucet outlet operably fluidly connected to the faucet inlet (Miller, Figure 1; Paragraph [0022]; faucet 20 connected to control 18); and one or more valves operably interposed between the faucet water inlet and faucet outlet for controlling the flow of water from the faucet inlet to the faucet outlet (Miller, Figure 1; Figure 2; Paragraph [0022]; control 18 further comprises valve that provides control and adjustment of flow from the cold water supplies). 
	Regarding instant Claim 9, the combined references disclose a method of assembling the water arrangement of claim 8 (Miller, Figure 1; assembly shown in figure; also see rejection of Claim 10 above), comprising:  providing the unit in a fully assembled state, prior to performing the following steps (Miller, Figure 1; assembly may be provided as shown in the figure before further adjustment):  connecting the faucet water inlet operably to the water outlet of the unit (Miller, Figure 1; Paragraph [0022]; faucet 14 is part of conventional countertop, wherein faucet and corresponding valves/controls would be replaceable or would be connecting/attached to system 10, including attaching cold water control 18 to cold water line 30); and connecting a supply of water to the water inlet of the unit (Miller, Figure 1; Paragraph [0022]; Heiss, Figure 1; opening valve 32, see also inlet to Heiss’ water purifier).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (herein referred to as “Miller”, US Pat Pub. 2016/0214041) in view of Heiss, US Pat Pub. 2005/0139530 as applied to claim 1 above, and further in view of Duplessis et al. (herein referred to as “Duplessis”, US Pat Pub. 2007/0119758).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose providing a signal regarding an operational state of the UV treatment module (Miller, Paragraph [0030]; LED’s 81 provide a signal of indication of operational state of the treatment module).
	However, the combined references are silent on an alarm.
	Duplessis discloses a control method and apparatus for a water treatment system in the same field of endeavor as the combined references above, as it solves the mutual problem of treating water with ultraviolet radiation and controlling said treatment (Abstract; Paragraph [0057]).  Duplessis further discloses a controller with an alarm, which may be sounded when certain levels relating to operational conditions of the UV treatment module are detected to alert operators maintenance may be required (Paragraph [0057]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water disinfecting module of Miller by including an alarm providing a signal regarding an operational state of one of the UV treatment modules as taught by Duplessis because Duplessis discloses such an alarm may be sounded when certain levels relating to operational conditions of the UV treatment module are detected to alert operators maintenance may be required (Paragraph [0057]).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the alarm is an audio alarm that produces a signal that is an audio notification, wherein the audio alarm produces an audio notification when at least one of the hot water flow switch or cold water flow switch senses a corresponding water flow (Duplessis, Paragraph [0057]; alarm may “be sounded”, indicating an audio alarm; alarm can be sounded when a water flow of a corresponding detected level has been detected).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-11, 13 and 14 of U.S. Patent No. 11117816 (herein referred to as “the ‘816 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘816 patent recite a narrower embodiment of the module that reads on the limitations recited in the instant claims.  
Regarding instant Claim 1, Claim 1 of the ‘816 patent recites a self-contained, unitary water disinfecting module comprising: a frame supporting a water inlet and a water outlet (either hot water or cold water); a water flow switch fluidly interposed between the water inlet and water outlet sensing a water flow from the water inlet to the water outlet, the water flow switch housed within the flame (either hot water flow switch or cold water flow switch); a water UV treatment module fluidly interposed between the water inlet and water outlet, the water UV treatment module operably coupled to the water flow switch for activation of the water UV treatment module upon sensing of the water flow, the water UV treatment module housed within the frame (either hot water UV treatment module or cold water UV treatment module).  In other words, both of the hot water and cold water components of the ‘816 patent read on the limitations of instant Claim 1, and instant Claim 1 is rejected under double patenting.  
Regarding instant Claims 2-9, instant Claim 2 is rejected under double patenting for comprising the same limitations as Claim 2 of the ‘816 patent.  Instant Claim 3 is rejected under double patenting for comprising the same limitations as Claim 3 of the ‘816 patent.  Instant Claim 4 is rejected under double patenting for comprising the same limitations as Claim 7 of the ‘816 patent.  Instant Claim 5 is rejected under double patenting for comprising the same limitations as Claim 9 of the ‘816 patent.  Instant Claim 6 is rejected under double patenting for reciting the same limitations as Claim 13 of the ‘816 patent.  Instant Claim 7 is rejected under double patenting for reciting the same limitations as Claim 14 of the ‘816 patent.  Instant Claim 8 is rejected under double patenting for reciting the same limitations as Claim 10 of the ‘816 patent (similar to Claim 1 wherein only one of the cold or hot water features are necessary to read on the limitations of the instant claim).  Instant Claim 9 is rejected under double patenting for reciting the same limitations as Claim 11 of the ‘816 patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/20/2022